J-S20033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JERONE ANDRE MOORE                         :
                                               :
                       Appellant               :       No. 820 MDA 2017

             Appeal from the Judgment of Sentence April 10, 2017
               In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0003215-2015


BEFORE: GANTMAN, P.J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY GANTMAN, P.J.:                           FILED AUGUST 10, 2018

        Appellant, Jerone Andre Moore, appeals from the judgment of sentence

entered in the Luzerne County Court of Common Pleas, following his jury trial

convictions of attempted murder and kidnapping.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Appellant and Victim met on October 3, 2014. Appellant took Victim to a party

on the evening of October 4, 2014, at the home of Chloe Isaacs, Appellant’s

friend.    Following the party, Appellant and Victim returned to Victim’s

apartment, where they engaged in consensual sexual intercourse. In the early

morning hours of October 5, 2014, Ms. Isaacs and another party guest, Emily

Evelock, went to Victim’s apartment, looking for a stolen iPhone. Ms. Isaacs,


____________________________________________


1   18 Pa.C.S.A. §§ 901 and 2901(a)(3), respectively.
J-S20033-18


Ms. Evelock, and Appellant forced Victim into Ms. Isaacs’ car, and they drove

back to Ms. Isaacs’ apartment.

      Ms. Isaacs, Ms. Evelock, and two other female party guests stripped

Victim and placed her inside a plastic garbage bag. They beat Victim and

stubbed out cigarettes on her face.         Appellant and Nygee Taylor then

transported Victim from Ms. Isaacs’ kitchen into the attic and stuffed Victim

inside a garbage barrel. After about four hours, Appellant, Mr. Taylor, and

Darnell Evans placed Victim inside the trunk of Ms. Isaacs’ car, and drove to

the woods.

      Appellant and Mr. Taylor led Victim, from behind, into the woods.

Appellant tried to cut Victim with a razor blade, but Victim blocked it with her

hand. Next, using Mr. Evans’ knife, Appellant slashed Victim’s neck. Victim

played dead. Once her attackers were gone from the scene, she sought aid

at a nearby house.

      Appellant’s jury trial began on February 21, 2017. Ms. Isaacs testified,

over a defense objection, that Mr. Taylor had criticized Appellant for going into

a store after the crime with Victim’s blood still on his hands.       The court

additionally admitted into evidence a text message sent from Appellant’s

phone to his girlfriend on October 6, 2014, one day after the incident. The

message read, “A lot of shit went down bae n its bad I need to leave [sic].”

On February 24, 2017, the jury convicted Appellant of attempted murder and

kidnapping.


                                      -2-
J-S20033-18


        Following Appellant’s conviction, the court ordered a presentence

investigation (“PSI”) report.       On April 6, 2017, the Commonwealth filed a

motion to amend the PSI report to increase Appellant’s prior record score from

three to five, based on Appellant’s prior conviction of manslaughter in New

York2 and to apply the deadly weapon enhancement.

        On April 10, 2017, the court sentenced Appellant to an aggregate term

of twenty-six (26) to sixty (60) years’ incarceration. Appellant filed a timely

post-sentence motion on April 13, 2017, which the court denied on May 9,

2017. On May 16, 2017, Appellant timely filed a notice of appeal. The court

ordered Appellant on May 18, 2017, to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).         Appellant timely

complied on June 5, 2017.

        Appellant raises six issues for our review:

           (1) WHETHER THE TRIAL COURT ERRED BY ADMITTING
           CHLOE ISSACS’ HEARSAY TESTIMONY UNDER THE CO-
           CONSPIRATOR EXCEPTION TO THE HEARSAY RULE, PA.R.E.
           803(25)(E)?

           (2) WHETHER THE TRIAL COUT ERRED WHEN IT
           DETERMINED THAT [APPELLANT]’S PREVIOUS NEW YORK
           STATE    CONVICTION     WAS      EQUIVALENT   TO
           PENNSYLVANIA’S THIRD DEGREE MURDER STATUTE
           THEREBY MAKING [APPELLANT]’S PRIOR RECORD SCORE 5
           INSTEAD OF 3?

           (3) WHETHER THE TRIAL COURT ERRED BY ADMITTING
           TEXT   MESSAGES   INTO   EVIDENCE  WHEN    THE
           COMMONWEALTH DID NOT AUTHENTICATE THE TEXT
____________________________________________


2   N.Y. Penal Law § 125.20.

                                           -3-
J-S20033-18


           MESSAGES AS BEING SENT BY [APPELLANT] UNDER PA.R.E.
           901?

           (4) WHETHER THE JURY’S DETERMINATION THAT THE
           VICTIM SUFFERED SERIOUS BODILY INJURY WAS
           SUPPORTED BY INSUFFICIENT EVIDENCE SINCE NO
           MEDICAL EXPERT TESTIFIED, NO TREATING PHYSICIAN
           TESTIFIED, …VICTIM’S INJURIES WERE NOT LIFE
           THREATENING, AND THERE WAS NO EVIDENCE TO PROVE
           THAT…VICTIM’S SCAR WAS PERMANENT?

           (5) WHETHER THE JURY’S DETERMINATION THAT…VICTIM
           SUFFERED A SERIOUS BODILY INJURY WAS AGAINST THE
           WEIGHT OF THE EVIDENCE SINCE NO MEDICAL EXPERT
           TESTIFIED,  NO    TREATING  PHYSICIAN   TESTIFIED,
           …VICTIM’S INJURIES WERE NOT LIFE THREATENING, AND
           THERE WAS NO EVIDENCE TO PROVE THAT…VICTIM’S SCAR
           WAS PERMANENT?

           (6) WHETHER THE SENTENCING STRUCTURE IN 18
           PA.C.S.A. § 1102(C) IS UNCONSTITUTIONAL UNDER
           APPRENDI V. NEW JERSEY, 530 U.S. 466[, 120 S.CT.
           2348, 147 L.ED.2D 435] (2000) AND WHETHER THE TRIAL
           COURT IMPERMISSIBLY PERFORMED A LEGISLATIVE
           FUNCTION BY ADDING THE SERIOUS BODILY INJURY
           QUESTION TO THE VERDICT SLIP IN AN ATTEMPT TO
           REMEDY THE UNCONSTITIONALITY OF 18 PA.C.S.A. §
           1102(C)?

(Appellant’s Brief at 7-8).3

        Preliminarily, “to preserve their claims for appellate review, appellants

must comply whenever the trial court orders them to file a Statement of

[Errors] Complained of on Appeal pursuant to [Rule] 1925. Any issues not

raised    in   a   [Rule]    1925(b)      statement   will   be   deemed   waived.”

Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775, 780 (2005)


____________________________________________


3   Issues reordered for purposes of disposition.

                                           -4-
J-S20033-18


(quoting Commonwealth v. Lord, 553 Pa. 415, 420, 719 A.2d 306, 309

(1998)). Instantly, Appellant did not raise his third appellate issue, which

challenges the admission of a text message into evidence, in his Rule 1925(b)

statement. Consequently, Appellant’s third issue is waived. See id.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable David W.

Lupas, we conclude Appellant’s issues one and two merit no relief. The trial

court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, filed November 27, 2017, at

3-5, 12-14) (finding: (1) preponderance of evidence convinced court there

was conspiracy between Appellant and declarant, Mr. Taylor, for purposes of

admitting evidence, when Commonwealth offered Ms. Isaacs’ testimony

regarding Mr. Taylor’s statement; additionally, Mr. Taylor made declarations

during conspiracy, in course of concealing evidence, and in furtherance of

common design of evading capture; Ms. Isaacs’ testimony about Mr. Taylor’s

statement met co-conspirator exception to hearsay rule; (2) court allowed

amendment of Appellant’s prior record score to include Appellant’s New York

conviction for first-degree manslaughter because New York’s first-degree

manslaughter offense is sufficiently similar to Pennsylvania’s third-degree

murder offense). Accordingly, as to Appellant’s first and second issues, we

affirm based on the trial court opinion.

      In his fourth and fifth issues combined, Appellant argues the


                                     -5-
J-S20033-18


Commonwealth presented insufficient evidence for a jury to find Victim

sustained a serious bodily injury. Appellant contends the verdict that Victim

was in substantial risk of death shocks one’s sense of justice and is against

the weight of the evidence. Appellant avers no medical expert or treating

physician testified, Victim’s injuries were not life threatening, and there was

no evidence to prove Victim’s neck scar was permanent. Appellant concludes

this Court should grant him a new trial or vacate his sentence. We disagree.

      The following principles apply to challenges to the sufficiency of the

evidence:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at trial
         in the light most favorable to the verdict winner, there is
         sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In applying
         [the above] test, we may not weigh the evidence and
         substitute our judgment for the fact-finder. In addition, we
         note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may be
         resolved by the fact-finder unless the evidence is so weak and
         inconclusive that as a matter of law no probability of fact may
         be drawn from the combined circumstances.                    The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means of
         wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [finder] of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005) (quoting

Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super. 2003)).



                                     -6-
J-S20033-18


      Our standard of review for a challenge to the weight of the evidence is

as follows:

         The weight of the evidence is exclusively for the finder of
         fact who is free to believe all, part, or none of the evidence
         and to determine the credibility of the witnesses. An
         appellate court cannot substitute its judgment for that of the
         finder of fact. Thus, we may only reverse the lower court’s
         verdict if it is so contrary to the evidence as to shock one’s
         sense of justice. Moreover, where the trial court has ruled
         on the weight claim below, an appellate court’s role is not
         to consider the underlying question of whether the verdict
         is against the weight of the evidence. Rather, appellate
         review is limited to whether the trial court palpably abused
         its discretion in ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(internal citations omitted).

         Under the Crimes Code, “[a] person commits an attempt
         when with intent to commit a specific crime, he does any
         act which constitutes a substantial step towards the
         commission of the crime.” 18 Pa.C.S.A. § 901(a). A person
         may be convicted of attempted murder if he takes a
         substantial step toward the commission of a killing, with the
         specific intent in mind to commit such an act. See 18
         Pa.C.S.A. §§ 901, 2502. The substantial step test broadens
         the scope of attempt liability by concentrating on the acts
         the defendant has done and does not any longer focus on
         the acts remaining to be done before the actual commission
         of the crime. The mens rea required for first-degree
         murder, specific intent to kill, may be established solely
         from circumstantial evidence. [T]he law permits the fact
         finder to infer that one intends the natural and probable
         consequences of his acts.

Commonwealth v. Jackson, 955 A.2d 441, 444 (Pa.Super. 2008), appeal

denied, 600 Pa. 760, 967 A.2d 958 (2009) (most internal citations and


                                     -7-
J-S20033-18


quotation marks omitted).

      The Crimes Code defines “serious bodily injury” as “[b]odily injury which

creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S.A. § 2301. See also Commonwealth v. Reid,

867 A.2d 1280, 1284 (Pa.Super. 2005), appeal denied, 586 Pa. 725, 890 A.2d

1058 (2005) (noting slashed throat constituted serious bodily injury).

      Instantly, Appellant and company took Victim into the woods; Appellant

slashed Victim’s neck and scalp with a knife and left her to die. Appellant’s

slashing of Victim’s neck and leaving the scene created a substantial risk of

Victim’s death.   See 18 Pa.C.S.A. § 2301; Reid, supra.          Therefore, the

Commonwealth presented sufficient evidence to sustain the jury’s finding of

serious bodily injury. See Jones, supra. Additionally, the jury’s finding of

serious bodily injury did not shock the court’s conscience. Thus, the court

properly denied Appellant’s weight of the evidence claim. See Champney,

supra.

      In his sixth issue, Appellant argues the Commonwealth did not notify

Appellant of its intent to prove serious bodily injury, a fact that increases the

statutory maximum penalty for a crime and must be proved beyond a

reasonable doubt, under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct.

2348, 147 L.Ed.2d 435 (2000). Appellant submits serious bodily injury is a

sentence enhancer that the legislature and Section 1102(c) do not allow a trial


                                      -8-
J-S20033-18


court to present to a jury.   Appellant analogizes to Commonwealth v.

Valentine, 101 A.3d 801 (Pa.Super. 2014), appeal denied, 633 Pa. 749, 124

A.3d 309 (2015), which declared Sections 9712 and 9713 unconstitutional

under Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151, 186 L.Ed.2d

314 (2013), because each statute required proof at sentencing of a fact that

could increase the mandatory minimum sentence. Appellant avers Section

1102 intended a judge to decide serious bodily injury at sentencing, even

though the statute does not contain a-proof-at-sentencing subsection.

Appellant maintains the court impermissibly performed a legislative function

when it allowed the verdict slip to include serious bodily injury. Appellant

concludes this Court should vacate his judgment of sentence and remand for

resentencing in accordance with the twenty (20) year statutory maximum for

attempted murder without serious bodily injury. We disagree.

      A challenge to the legality of a sentence is a question of law.

Commonwealth v. Barnes, 167 A.3d 110, 116 (Pa.Super. 2017) (en banc).

Thus, our standard of review is de novo and our scope of review is plenary.

Id.

      The sentence for attempted murder is as follows:

        § 1102. Sentence for murder, murder of unborn child
        and murder of law enforcement officer

                                *    *    *

        (c)   Attempt,      solicitation    and    conspiracy.—
        Notwithstanding section 1103(1) (relating to sentence of
        imprisonment for felony), a person who has been convicted

                                    -9-
J-S20033-18


        of attempt, solicitation or conspiracy to commit murder,
        murder of an unborn child or murder of a law enforcement
        officer where serious bodily injury results may be
        sentenced to a term of imprisonment which shall be fixed by
        the court at not more than 40 years. Where serious bodily
        injury does not result, the person may be sentenced to a
        term of imprisonment which shall be fixed by the court at
        not more than 20 years.

18 Pa.C.S.A. § 1102(c) (emphasis added).

     The Commonwealth must give a defendant notice that it seeks to prove

serious bodily injury in order for the 40-year maximum sentence for attempted

murder to apply. Barnes, supra. “Serious bodily injury is a fact that must

be proven before a maximum sentence of [40] years may be imposed for

attempted homicide.” Id. at 117. See also Commonwealth v. Johnson,

910 A.2d 60 (Pa.Super. 2006), appeal denied, 592 Pa. 766, 923 A.2d 1173

(2007) (stating jury has sole responsibility to find beyond reasonable doubt

whether serious bodily injury resulted from attempted murder).

     Instantly, the Commonwealth filed an amended criminal information on

February 10, 2017, which stated:

        AMENDED INFORMATION

        COUNT 1 – Criminal Attempt to Murder of the 1st Degree –
        18 Pa.C.S.A. [§] 901(a) – 18 [Pa.]C.S.A. [§] 2502(a) –
        (Homicide 1)

        [Appellant] committed an attempt when, with intent to
        commit the crime of Murder of the 1st Degree, 18 Pa.C.S.A.
        [§] 2502(a), [Appellant] did an act which constituted a
        substantial step toward the commission of the aforesaid
        crime causing serious bodily injury to [Victim] with a knife.

(Amended Criminal Information, filed February 10, 2017, at 1).          Before

                                   - 10 -
J-S20033-18


deliberation, the court instructed the jury as follows:

         THE COURT: [Appellant] has been charged with attempted
         murder. To find [Appellant] guilty of this offense, you must
         find that the following three elements have been proven
         beyond a reasonable doubt.

         First, that [Appellant] did a certain act. And in this case, it’s
         alleged he cut someone with a knife.

         Second, that at the time of this alleged act, [Appellant] had
         the specific intent to kill [Victim]; that is, he had a fully
         formed intent to kill and he was conscious of his own
         intentions.

         And third, that the act constituted a substantial step toward
         the commission of the killing [Appellant] intended to bring
         about.

                                   *     *      *

         If you are satisfied that the three elements of attempted
         murder have been proven beyond a reasonable doubt, you
         should find [Appellant] guilty; otherwise, you must find
         [Appellant] not guilty of this crime.

         You will see later when I give you the verdict slip, you’ll be
         asked to consider something else. If, and only if you should
         find [Appellant] guilty of attempted murder beyond a
         reasonable doubt. If and only if you find [Appellant] guilty
         of the attempted murder of [Victim], you must answer the
         following question: Do you, the jury, find beyond a
         reasonable doubt that [Appellant’s] attempt to commit
         murder caused serious bodily injury to [Victim]?

         Let me define for you what serious bodily injury is. Serious
         bodily injury is bodily injury that creates a substantial risk
         of death or that causes serious permanent disfigurement or
         protracted loss or impairment of the function of any bodily
         member or organ.

(N.T., 2/24/17, at 662-64). The jury completed the verdict slip as follows:

         VERDICT SLIP

                                       - 11 -
J-S20033-18



         AND NOW, this 24[th] day of February, 2017, we the
         jury…find [Appellant], as follows:

         CRIMINAL ATTEMPT TO COMMIT MURDER OF THE
         FIRST DEGREE

         On the charge of criminal attempt to commit murder of the
         first degree, we find [Appellant]:

         GUILTY               _____X_____

         NOT GUILTY           ___________

         If and only if you find [Appellant] guilty of the Attempted
         Murder of [Victim] answer the following question: Do you
         the Jury find beyond a reasonable doubt that [Appellant’s]
         attempt to commit murder caused Serious Bodily Injury to
         [Victim]?

         YES                  _____X_____

         NO                   ___________

(Verdict Slip, February 24, 2017, at 1).

      The record demonstrates the Commonwealth gave adequate notice to

Appellant of its intent to prove serious bodily injury in the amended criminal

information. See Barnes, supra. Additionally, the court properly instructed

the jury on the elements of serious bodily injury, and the jury found beyond

a reasonable doubt that Appellant’s attempted murder caused serious bodily

injury to Victim. See id.; Johnson, supra. Therefore, the court’s imposition

of the 40-year maximum sentence did not violate Apprendi. Accordingly, we

affirm the judgment of sentence.




                                    - 12 -
J-S20033-18




     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/10/2018




                                 - 13 -
                                                                                               Circulated 07/23/2018 10:18 AM




                           11TH JUDICIAL DISTRICT OF PENNSYLVANIA

    COMMONWEALTH OF PENNSYLVANIA                                    IN THE COURT OF COMMON PLEAS
                                                                          OF LUZERNE COUNTY


                                                                                CRIMINAL DIVISION
. JERONE MOORE

                              Defendant I Appellant
                                                                                  NO. 3215 of 2015




                                                    OPINION
BY:      THE HONORABLE DAVID W. LUPAS

I.       FACTS AND PROCEDURAL HISTORY:

         On November 12, 2015, the Luzerne County District Attorney filed a ten (10) count

Information docketed to number 3215 of 2015 charging the above named Defendant with

Attempt Criminal Homicide, 18 Pa.C.S.A. §901, Criminal Conspiracy, 18 Pa.C.S.A.

§903(a)(1), Aggravated Assault, 10 Pa C.S.A. §2702{a)(1); Kidnapping, 18 Pa. C.S.A.

§2901(a)(3) and other related offenses.1                   Subsequent to a jury trial commencing on

February 21, 2017, the Defendant was _found guilty of Count One (1) Criminal Attempt to

Commit Homicide and Count Four (4) Kidnapping.2 A Pre-Sentence Investigation was

ordered to be completed by the Luzerne County Adult Probation and Parole Department,
                   !              •       .




and a sentencing date was scheduled.

         On April 6, 2017 the Commonwealth filed a Motion seeking to amend the pre-

sentence investigation report taking issue with the Defendant's prior record score and




IThe Commonwealth subsequently filed two .Amended Infoanations on September 22, 2016 and February 10, 2017.
2 The Commonwealth withdrew Counts two (2) and three {3) at the conclusion of the evidentiuy portion of the trial ..
(N.T. p. 586) See also (N.T. p. 639-640)       ·

                                                           1
seeking the application of the deadly weapon sentencing enhancement citing 204 Pa.

Code § 303.1 O(a)(2)(iii). The Commonwealth asserted that the Defendant's actual prior

record score was five (5) and the Pre-Sentence Investigation report which represented

the Defendant's prior record score at three (3) was erroneous. The Defendant, through

his counsel, filed a brief in opposition to the Commonwealth's Motion on April 7, 2017.

Defendant sought a sentence relying on the prior record of three (3); a statutory maximum·

limit of twenty (20} years for count one (1) and no application of the deadly weapon

sentencing enhancement. Arguments were entertained at the sentencing hearing and

after careful· consideration of the parties' briefs, the arguments of counsel and relevant

legal authority, we ruled on the issues finding that the deadly weapon enhancement did

apply to count one (1); that the statutory maximum for count one (1) was forty (40) years

of incarceration and that the Defendant's prior record score was five (5)3. (N.T.

Sentencing p. 17-18).

        A sentencing hearing commenced on April 10, 2017, when the Defendant was

sentenced on Count 1 to a term of imprisonment in a state correctional institution of not

less than twenty (20) years to no more than forty (40) years. On Count 4, the Defendant

was sentenced to a term of imprisonment of six (6) years to twenty (20) years to run

consecutive to the sentence on Count 1. (Sentencing N.T. page 27) The Defendant was

subsequently advised by this Court of his post-sentence rights before. the hearing

concluded. (Sentencing N.T. pages 29-30)




3Counsel for the Commonwealth with appropriate candor conceded that the deadly weapon sentencing enhancement
did not apply to count four (4) kidnapping and therefore we considered that request to have been withdrawn. (N.T.
Sentencingp. 12)

                                                         2
       On April 13, 2017, the Defendant, through his counsel, filed Post Sentence

Motions. By Order dated May 9, 2017 we denied Defendant's Post-Sentence Motions.

On May 16, 2017, the Defendant filed a Notice of Appeal. This Court ordered, on May

18, 2017, that the Defendant file a Concise Statement of Errors Complained of on Appeal

pursuant to Pa.RAP. 1925(b) and requested the Commonwealth to respond thereto.

The Defendant's Rule 1925(b) Statement was submitted on June 5, 2017, and the

Commonwealth's response, following an Order granting an extension of time within which

to file a response, was filed on June 26, 2017. For the reasons set forth below, we believe

the Defendant's allegations of error are without- merit and, therefore, the verdict and

judgment of sentence should be affirmed.

II.    LAW AND DISCUSSION:

       Counsel raises eleven (11) issues on appeal as outlined in the Defendant's

Concise Statement of Matters Complained of on Appeal. Some of the allegations of error

are factually and legally related. Therefore, we will discuss some of the alleged errors

under one subsection.

                 A. Evidentiary Issues

       The Defendant alleges that we erred in allowing Chloe Issacs to testify to a

statement made by Nygee Taylor, a co-defendant. Over a Defense Objection, the witness

testified that Nygee Taylor admonished the Defendant for apparently having entered a

retail store soon after the attempted killing with the victim's blood on his hands and his

currency. (N.T. p. 286) Counsel for the Commonwealth proffered that the statement was

made in furtherance of the conspiracy and we overruled Defendant's objection.




                                             3
        It is well settled that the admission of evidence is within the sound discretion of

the trial court and determinations of admissibility will not be reversed on appeal absent

a clear abuse of discretion. Commonwealth v. Chmiel, 738 A.2d 406, 414 (1999) cert.

denied. 528 US 1131 (2000). An abuse of discretion is not merely an error of judgment.

Commonwealth v. Allburn, 721 A.2d 363, 366 (Pa._ Super 1998) An abuse of discretion

occurs where the record demonstrates that "the court; in reaching a conclusion,

overrides or misapplies the law, or exercises its judgment in a manifestly unreasonable

manner which is the result of partiality, prejudice, bias or ill will." ,lg,_

        In the present case the statement of Nygee Taylor is plainly hearsay. Our analysis

does not end there however because. counsel for the Commonwealth· asserted that a

hearsay exception, particularly, the co-conspirator hearsay exception pursuant to Pa. R.

Evid. 803(25)(e), authorized the admission of the statement.

       · Pennsylvania Rule of Evidence 802 provides that, "Hearsay is not admissible

except as provided by these rules, by other rules prescribed by the Pennsylvania

Supreme Court, or by statute." Pa R.E. 802. Hearsay is an out-of-court statement

offered to prove the truth of the matter asserted in the statement. Commonwealth v.

Laich, 566 Pa. 19, 25, 777 A.2d 1057, 1060·(2001) citing Commonwealth v. Puksar,

559 Pa. 358, 740 A.2d 219, 225 (1999), cert. denied, 531 U.S. 829, 121 S.Ct. 79, 148

L.Ed.2d 42 (2000).

       We note that the party seeking to offer hearsay bears the burden of proof and

must persuade the court that the hearsay statement is admissible against the party

opponent. Harris v. Toys 11RII Us-Penn. Inc., 880 A.2d 1270, Super.2005, appeal denied

895 A.2d 1262, 586 Pa. 770. The co-conspirator exception to the hearsay rule requires:


                                                 4
(1) the existence of a conspiracy between the declarant and the defendant must be

demonstrated by a preponderance of the evidence, (2) the statements must be shown

to have been made during the course of the conspiracy, and (3) they must have been

made     in   furtherance of the common des1gn.''Commonwealth v. Johnson, 838 A.2d 663,

576 Pa. 23, Sup.2003, reargument denied, certiorari denied 125 S.Ct. 617, 543 U.S.

1008, 160 L. Ed.2d 471. See also Pa. R. E. 803(25)(E).

         At the time the statement at.issue was offered, we were convinced by a

preponderance of the evidence that there was a conspiracy between the Defendant and

the declarant, Nygee Taylor. Additionally, we found that the declarations were made

during the conspiracy and that they were made in the course of concealing evidence

and in furtherance of the common design of evading capture. See Commonwealth v.

Coccioletti, 493 Pa. 103, 113, 425 A.2d 387, 392 (1981). See also Commonwealth v.

Cull, 656A.2d 476 (Pa.1995) and Commonwealth v. Haag, 562A.2d 289 (Pa. 1989)4•

Accordingly, we remain persuaded that the admission of the hearsay statement was

authorized by both the Pennsylvania Rules of Evidence and relevant case law. 5


         The Defendant next complains that we erred in denying his motion for a mistrial.

(N.T. p. 332)




4 We found the facts of the present controversy analogous to Commonwealth v. fuag, 562 A.2d 289 (Pa. 1989). In
Haag, a co-defendant asked a third party to destroy cash registe:r receipts for items used in the commission of the crime.
It was then held that this statement was a continuation of the original conspiracy and the attempt to conceal the
evidence was in furtherance of the conspiracy. Id. We likewise found that Nygee Taylot's statement which in essence
directed the Defendant to conceal evidence of the crime, in this case bloody hands, was also made during the conspitacy
                  of
and with the goal avoiding detection thus furthering the conspitacy.
5
  We note that the hearsay statement likewise did not offend the Confrontation Clause of the United States Constitution
because the statement was non-testimonial. See. Crawford v. Washington, 541 U.S. 36 (2004); See also Commonwealth
v. Holton, 906 A.2d 1246 (Pa. Super. 2006)

                                                             5
        This issue is waived. The Defendant's counsel did not object at the time the

complained of inquiry was made in response to his cross examination questioning. (N.T.

p. 323-324) Instead, defense counsel continued to cross examine the witness and only

at the conclusion of the witness's testimony did counsel raise the objection. (N.T. p.

326) In order to preserve an issue for appeal a timely and specific objection must be

made. Commonwealth v. Tuc.ker, 143 A.3d 955, (Pa. Super. 2016) See also:

Commonwealth v. Boring, 453 Pa Super. 600, 684 A.2d 561 (Pa. 1990) (Holding that a

motion for a mistrial made subsequent to a sustained objection was untimely when

deferred until the conclusion of the witness testimony a considerable length of time after

the prejudicial remark occurred) In the present case, lik� Tucker, counsel failed to make

his objection until after the completion of both direct and cross examination.

Accordingly, his objection is untimely and this issue is waived.


       Defendant next alleges we erred in precluding reference to Nygee Taylor's guilty

plea. (N.T. p. 333-336) We disagree. During the course of the trial in this matter, the

Commonwealth made an oral motion in limine to preclude the admission of any

evidence relative to the co-defendant Nygee Taylor's guilty plea. Following argument

outside the presence of the jury, we granted Commonwealth's Motion in l.lrnine to

exclude evidence of Nygee Taylor's guilty'plea finding the proffered evidence was
           '

irrelevant. (N.T. p. Id.)


       It has been held by our Pennsylvania Supreme Court that 11it is well settled that

the admission of evidence is within the sound discretion of the Trial Court."

Commonwealth v. Collins, 888 A.2d 564, 577 (Pa. 2005). Additionally, determinations

of admissibility will not be reversed on appeal absent a clear abuse of discretion.

                                             6
Commonwealth v. Chmiel, 738 A.2d 406, 414 (1999) cert. denied. q28 US 1131 (2000).

A trial court's ruling on.a motion in Iimine is "final, conclusive and binding at trial," unless

the Commonwealth files an interlocutory appeal. Commonwealth v. Padilla, 923 A.2d

1189, (Pa. Super. 2007).The standard of review for a trial court's ruling on motions in

limine is abuse of discretion. Commonwealth v. Rosen, 42 A.3d 988 (Pa. 2012) An

abuse of discretion. is not shown merely by an error in judgment. Rather, the Defendant

must establish, by appropriate reference to the record, that the sentencing judge

ignored or. misapplied the law, exercised his judgment for reasons of partiality,

prejudice, bias, or ill-will, or arrived at a manifestly unreasonable decision. ·

Commonwealth v. Zurburg, 937 A.2d 1131 (Pa. Super. 2007).


       Rule 401 of the Pennsylvania
                                .
                                    Rules. of Evidence states, "Relevant evidence means

evidence having any tendency to make the existence of any fact that is of consequence

to the determination of the action more probable or less probable than it would be without

the evidence." Pa.RE. 401. Also, Rule 403 states, "Although relevant, evidence may be

excluded if its probative value is outweighed by the danger of unfair prejudice, confusion

of the issues, or misleading the jury, or by considerations of undue delay, waste of time,

or needless presentation of cumulative evidence." Pa.RE. 403.

       We further note that aithough a defendant does indeed have a fundamental right

to present defensive evidence, that right is not absolute. Such evidence is admissible

provided that it is relevant and not excluded by an established evidentiary rule."

Commonwealth v. Seibert, 2002 PA Super 15, 799 A.2d 54, 67 (Pa. Super. 2002)

(internal quotation marks and citation omitted). See also Chambers v. Mississippi, 41 O

U.S. 284, 93 S. Ct. .1038, ·35 L. Ed. 2d 297 (1973). Our Pennsylvania Supreme Court

                                                7
has observed that an accused exercising his or her right to present evidence "must

comply with established rules of procedure and evidence .... " Commonwealth v.

Bracero, 515 Pa. 355, 363, 528 A.2d 936, 939 (1987) (quoting Chambers, 41.0 U.S. at



       In the present case, the Defendant was barred from presenting the jury with

evidence of the co-defendant's guilty plea and sentence because that evidence was

simply not relevant to any of the issu�s before the jury. Evidence is not relevant "unless

the inference sought to be. raised by it bears upon a matter in issue and renders the

desired inference. more probable than it would be without the evidence." Commonwealth

v. Vallejo, 532 Pa. 558, 616 A.2d 974, 976 (Pa. 1992). The evidence proffered here, a
                 .                                              '


co-defendant's guilty plea, was represented by defendant's counsel to be relevant to

establish that Defendant was not guilty because the co-defendant had admitted guilt..

(N.T. p. 334) One co-defendant's guilt does not create the inference of another's

innocence in a case like the instant one where it was alleged that the Defendant and his

co-defendant conspired to kill and did attempt to kill another human beinq. Nygee Taylor's

guilty plea had no bearing on the issues being tried against Defendant. The proposed

testimony/evidence was irrelevant. However, even if the evidence was deemed relevant,

its probative value was clearly outweighed by the danger of unfair prejudice to the

Commonwealth and confusion of the issues for the         jury. Accordingly, Defendant's

allegation of error is without merit.

       Defendant next alleges that we erred admitting a text message represented to be

evidence of consciousness of guilt: We disagree.




                                            8
      We incorporate by reference our prior recitation of the relevant case law and

statutory authority regarding the admission of relevant evidence. We further note that

we did not instruct the jury on consciousness of guilt. The statement at issue was

retrieved from what was representetj   to be the Defendant's cellular telephone. (N.T. p.
484-489) The item represented to be the Defendant's phone was admitted into evidence

without objection .. (N.T. p 484) Defense counsel's subsequently made two objections

regarding the statement, "A lot of shit went down bae nits bad I need to leave." (N.T. p.

484-487) Defendant's first objection was as follows:

        Mr. Lampman: "Judge, 'I'm going to object to that based upon the fact that neither
I nor the commonwealth know who this message is being sent to and what the context
of the conversation is. I understand the Commonwe.alth is �ying that it was sent from
my client's phone to someone; but again, I think context here matters." (N.T. p. 484)

        Ms. Sperazza: Your honor, the bestway that Trooper Urban can contextualize it
is to say that it was sent on this time on this day. If he wants to argue the context of the
admission, he can do that; but that doesn't.keep it from coming in.

       Mr. Lampman: Judge, I just - I'm not sure it's admissible. I don't know how---

       Ms. Sperrazza: It was on his phone that was legally obtained in the search.

      Mr. Lampman: I'm not saying-I agree that he consented to having his phone
searched, but I don't think it's an admission.

       Ms. Phillips: It is.

      Ms. Sperrazza: A lot of shit went down bae n its bad I need to leave. It
consciousness of guilt.

       Mr. Lampman: No, I don't think it is. An9 he could be talking about something
else. (N.T. p. 484-485)

       Subsequently the court allowed the Commonwealth to proceed         to admit the
proffered evidence. (N.T. p. 485) We note that the offense date for the Defendant's

charges as alleged in the Criminal Information was October 5, 2014. The text message



                                              9
    at issue which the parties concede was sent from a telephone belonging to the

    . Defendant was sent on October 5th 2014. (N.T. p. 489); We allowed the evidence

    because we found the evidence to be relevant. Defense counsel's objection was that

    the context of the message was not better developed. We overruled his objection

    because demonstrating the context of an admission is not a prerequisite to admissibility.

_   The proponent offering the evidence need only persuade the court that the evidence is

    relevant. Flight soon after a crime is relevant and may indicate consciousness of guilt.

    Commonwealth v. Bruce, 717 A.2d 1033, .1037-38 (Pa. Super 1998). We determined

    that the evidence was relevant and allowed the evidence to be presented. If there was

    an alternative context which could have explained away the inference the

    Commonwealth sought to create counsel was free to pursue that.

           Defense counsel's second objection to this line of questioning took issue with the

    witness' testimony that the Defendant was the source of the message. (N.T. p. 487)

    Defendant's allegation of error in his concise statement does address this objection so

    we decline to analyze the issue or write in support of our ruling.

           Defendant next alleges we erred "in limiting Mr. Moore's confrontation rights

    concerning Trooper Urban's investigation reports." We disagree.


           Defendant's counsel sought to introduce the statements of third parties through

    his questioning of a trooper with the Pennsylvania State Police who authored several

    reports in the course of his lnvestiqatlon, Following the �rguments of counsel at sidebar,

    we concluded that the purported evidence was hearsay without exception and

    consequently we deemed the evidence inadmissible. (N.T. p, 542) Pennsylvania Rule of

    Evidence 802 provides that, "Hearsay is not admissible except as provided by these·

                                                IO
rules, by other rules prescribed by the Pennsylvania Supreme Court, or by statute." Pa

RE. 802. Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted in the statement. Commonwealth v. Laich, 566 Pa. 19, 25, 777 A.2d 1057,

1060 (2001) citing Commonwealth v. Puksar, 559 Pa. 358, 740 A.2d 219, 225 (1999),

cert. denied, 531 U.S. 829, 121 S.Ct. 79, 148 L.Ed.2d 42 (2.000).

      Testimonial statements of third parties made to law enforcement officers are

hearsay and the officer memorializing the statement into a written report is not itself a

hearsay exception. Commonwealth v. May, 898 A.2d 559 (Pa. 2006). The Defendant,

who as the proponent offering the hearsay evidence bears 1he burden of proof, offered

no exception to the prohibition against hearsay in response to the Commonwealth's

objection. See Harris v. Toys "R" Us-Penn, los. 880 A.2d 1270, Super.2005, appeal

denied 895 A.2d 1262, 586 Pa. 770. We further find no indication that the Defendant's

confrontation rights were implicated or offended by our ruling. Counsel was free to call

the witnesses whose testimony he sought to introduce. This issue is without merit and

Defendant's appeal fails.

              Defendant next alleges the court abused its discretion by overruling

Defendant's objection to his witness, the co-defendant Nygee Taylor invoking his Fifth

Amendment privilege outside the presence of the jury. This allegation of error is

meritless. An abuse of discretion is not shown merely by an error in judgment. Rather,

the Defendant must establish, by appropriate reference to the record, that the

sentencing judge ignored or misapplied the law, exercised his judgment for reasons of

partiality, prejudice, bias, or ill-will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Zurburg, 937 A.2d 1131 (Pa. Super. 2007).


                                               11.
          There is no mandatory procedure for invoking privilege though our Honorable

Superior Court has indicated it is acceptable to conduct an in camera review outside the

presence of the jury. Commonwealth v. Treat, 848 A.2d 147 (Pa. Super. 2004) See also

Commonwealth v. Rodgers, 472 Pa. 435, 372 A.2d 771 (1997). We brought the witness

before the court outside the presence of the jury and following a hearing we determined

that the witness both invoked Fifth Amendment privilege and that he was entitled to

invoke that privilege.6 (N.T. p. 579-582) See also Mitchell v. United States, 526 U.S. 314

(1999). Because the jury may not intuit any inference from the purported witness's

testimony, no legitimate purpose would be served by his invoking privilege in their

presence. Thus, the hearing was conducted outside the presence of the jury because

the testimony and argument on the issue was not relevant. to any issue before the jury.


          B. Sentencing Issues


         Defendant's concise statement raises a series of sentencing issues which we will

analyze collectively. In sum the Defendant alleges that we erred by applying an

erroneous prior record score; 'erred in applying the deadly weapon sentencing

enhancement; sentenced the Defendant in excess of the statutory maximum sentence;

erred by placing the issue of serious bodily injury on the verdict slip; and abused our

discretion in sentencing the Defendant. We find each of these allegations to be

meritless.




6Defendant's counsel conceded that his purported witness, Mr. Nygee Taylor could invoke Fifth Amendment privilege.
(N'.T. p. 559-560) We presided over the guilty plea for the witness Nygee Taylor and after the conduct of a hearing and a
careful review of the entire record in this matter we independently determined that Mr. Taylor was entitled to invoke
privilege.

                                                           12
        Noting that we are constrained to use the deadly weapon sentencing enhancement

where the facts warrant its application, we found that the deadly weapon enhancement

 did apply to count one (1} because it was abundantly clear that a knife was used to inflict

the injury ·upon the victim in the case. See Commonwealth v. Septak, 518 A.2d .1284

 (1986) (N.T. p. 199-201}

        The Defendant's· complaint relative to his prior record score also fails. The

sentencing court must consider the sentencing_guidelines. 42 Pa. C.S.A. §9721(b); 204

 Pa. Code 303_. 1 (a). Judge Donahue writing for the court in Commonwealth v. Spenny

succinctly presented the sentencing guideline calculation as follows: "To determine the

· guidelines for each conviction, the trial court must establish the offense gravity score and,

of relevance to this appeal, the defendant's prior record score. 204 Pa Code§ 303.2(a)

The prior record score is based on the number and type of prior convictions the defendant

has on his or her criminal record. 204 Pa. Code§ 303.4(a). Each prior conviction is given

a point value ranging between one and four points. See generally 204 Pa. Code §§ 303. 7,

303.15. Sections 303. 7 and 303.15 set forth a point value for every Pennsylvania criminal

offense." Commonwealth v. Spenny, 128 A.2d 234, (Pa. Super 2015).

        The pre-sentence investigation report, hereinafter, PSI, represented that the

Defendant's prior record score was three (3). The Commonwealth's Motion to amend the

PSI which argued that Defendant's prior record .score was five (5) included exhibits

marked "a", "b" and "c" which respectively identified the Defendant's relevant criminal

history evidencing a conviction for "manslaughter in the 1st: with intent to cause serious

physical injury," New York State's statute defining manslaughter in the first degree and




                                              13
New York State's statute governing periods of incarceration for various grades of felonies.

(Commonwealth's brief April 6, 2017).

       In Commonwealth v. Bolden, the Honorable Superior Court ·set forth the method

tor calculating prior record score points for convictions outside Pennsylvania .
                          ..
Commonwealth v. Bolden, 532 A.2d 1172, (Pa Super 1987). Bolden requires a careful

and independent analysis of the elements of the out of state conviction. Id. The next part

of the analysis is to then compare the elements of the foreign conviction to an equivalent

Pennsylvania offense. Id. Section 303.S(f) of the Pennsylvania Code codifies the rule set

forth in Bolden. 204 Pa. Code 303.S(f). Exhibit "b" attached to the Commonwealth's

motion to amend the PSI included a copy of New York State's statute for first degree

manslaughter which read as follows: A person is guilty of manslaughter in the first degree

when: (1) With intent to cause serious physical injury, he causes the death of such person

or of a third person. Exhibit "b" Commonwealth's motion to amend PSI.

       Defendant's counsel argued that the New York conviction was equivalent to

lnvoluntary manslaughter. (N.T. Sentencing p. 8) we· considered the parties' brJefs and

arguments and we concluded that the Defendant's New York conviction was equivalent

to Pennsylvania's third degree. murder statute. Pursuant to 204 Pa. Code § 303.15, third

degree murder, 18 Pa. C.S.A §2502(c), warrants that four (4) prior record score points be

assessed to the Defendant. Accordingly, Defendant's appeal fails.

       Defendant also alleges that the evidence was insufficient and that the verdict is

against the weight of the evidence. Insofar as Defendant's concise statement references

the arguments made in his Post Sentence motion which was filed on April 13, 2017, we

are able to identify with sufficient specificity the issue he intends to raise, particularly, that


                                                14
       the jury's determination that the victim suffered serious bodily injury was based upon

       insufficient evidence. Having presided over the trial in this matter, we conclude that the ·

       evidence presented was more than sufficient to enable the jury to determine that the

       victim sustainea a serious_ boa11y mJury.

              When reviewing a sufficiency of the evidence claim, a court examines all

       evidence and reasonable inferences there from in a light most favorable to the verdict

       winner, and then determines where the evidence is sufficient to enable a fact finder to

       determine that all elements of the offenses were established beyond a reasonable·
"
'·,



       doubt. Commonwealth v. Hawkins, 549 Pa. 352, 701 A.2d 492, 499 (Pa. 1Q97).

              Only where the evidence offered to support the verdict is in contradiction to the

       physical facts, in contravention to human experience and the law of nature, is it deemed

       insufficient as amatter of law. Commonwealth v. Robinson, 817 A.2d. 1153, 1158

       (Pa.Super. 2003 quoting Commonwealth v. Santana, 460 Pa. 482, 333 A.2d 876

       (1975)). The evidence must be viewed in the light most favorable to the Commonwealth

       as verdict winner, accept as true all the evidence and all reasonable inferences upon

       which, if believed, the jury could properly have based its verdict, and determine whether

       such evidence and inferences are sufficient in law to prove guilt beyond a reasonable

       doubt. Commonwealth v. Scatena, 508 Pa. 512, 498 A.2d 1314, 1317 (1985). After a

       careful review of the record, and having intently presided over the presentation of the

      evidence, we find no reason to doubt the jury's verdict.

             Complaints that a verdict is against the weight of the evidence concede that there

       is sufficient evidence to sustain the verdict. Commonwealth v. Widmer, 744 A.2d 745

      · (Pa. 2000) citing Commonwealth v. Whiteman, 485 A.2d 459 (1984). The weight of the



                                                   15
 evidence is a question for the finder of fact. Commonwealth .v. Jackson, 485 A.2d 1102,

 1104 (1984). An appellate court "can only reverse the lower courts verdict if it is so

 contrary tothe evidence as to shock one's sense of justice." Commonwealth v. Whitney,

 512 A.2d 1152 {Pa. 1986). Defendant's post sentence motion filed. on April. 13, 2017

 properly submitted the issue to our discretion. Pa. R. Crim. 607 See also

 Commonwealth v. Widmer, 698 A.2d 211 (Pa. 1997). We denied Defendant's motion

 because the verdict did not shock our sense of justice. After a careful review of the

 entire record in this matter, our opinion has not changed. Accordingly, Defendant's

 motion fails.

        We also therefore found that the appropriate statutory maximum penalty for count

 one (1) was forty (40) years pursuant to 18 Pa. C.S. §1102(c) and 18 Pa. C.S. §2301

 which defines serious bodily injury. We instructed the jury as to what constitutes serious
                                                    -
 bodily injury. (N.T. p. 664) The verdict slip in this case specifically asked the jury if they

 found beyond a reasonable doubt that the victim sustained a .serious bodily injury and

 they unanimously responded in the affirmative. The victim in this case testified that the

 Defendant cut her hand and her throatjN.T, 199�201) Consequently, we did not hesitate

 to sentence the Defendant to a maximum of forty (40) years of incarceration on count one

 (1) pursuant to 18 Pa. C.S. §1102(c}.

        Nor is the Defendant's sentence illegal pursuant to Alleyne v. United States, 133.

 S. Ct. 2151 (2013) or Commonwealth v. Valentine, 101 A.3d 801 (Pa. Super. 2014)

. Neither of those cases stand for the proposition that 18 Pa. C.S. §1102(c) is rendered

 moot. The Legislature promulgated 18 Pa. C.S. §1102(c} and in the absence of authority

 suggesting otherwise we endeavor to give it effect. To that end, we placed the issue on



                                               16
the verdict slip asking the jury if they found that the victim sustained a serious bodily injury

beyond   a reasonable doubt.
       Alleyne v. United States requires that any fact that increases the mandatory

minimum is an element of the crime that must be submitted to the jury. Alleyne v. United

States, 133 S. Ct. 2151 (2013). The Superior Court's Opinion in Valentine, reacting to the

holding in Alleyne addresses 42 Pa C.S. §9712 and 42 Pa. C.S.A § 9713. These statutes

are plainly distinguishable from 18 Pa. C.S. § 1102. Both of the statutes addressed in

Valentine include a "proof at sentencing" requirement which directs how a court should

proceed prior to imposing a mandatory minimum sentence. See 42 Pa. C.S. 9712(b) and

42 Pa. C.S. 9713(c). The section pursuant to which the Defendant was sentenced, 18 Pa.

C.S. §1102, does not require proof at sentencing like the statutes in the cases cited by

Defendant. Consequently, the procedure we used to determine whether the victim

sustained a serious bodily injury does not offend the Constitution or the holding in Alleyne.

See Commonwealth v. Johnson, 910 A.2d 60 (Pa Super. 2006) Accordingl�. Defendant's

appeal fails.

       Defendant also alleges that the court abused its discretion in sentencing him to

twenty-six (26) to sixty (60) years of incarceration. Initially, we note that the sentences

imposed were within the standard range of sentencing guidelines governing the above-

referenced crimes, and said sentences were an . appropriate exercise of the Court's

discretion. Furthermore, the serious nature of the offenses and the impact of the crime

on the victim were considered prior to imposition of sentence. The Defendant's actions

as presented at trial are intolerable in a civilized society and a lengthy sentence is

warranted.'



                                              17
      The Defendant's challenge to this Court's discretion in fashioning the sentences

imposed on April 10, 20·17 does not present a substantial question permitting appellate

review .of the discretionary aspects ofsentencing. Commonwealth v. McWilliams, 887

A.2ct7M:f87 (Pa.Super. 2

      The law in this Commonwealth is clear. There is no absolute right to appeal the

discretionary aspects of a sentence. Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d

617 (2002). Rather, allowance of appeal will be permitted only. when the appellate court

determines that there is a substantial question that the sentence is not appropriate under

the Sentencing Code. · · The determination of what constitutes a substantial question is

made on a case by case basis. Commonwealth v. McNabb, 819 A.2d 54 (Pa. Super.

2003). A substantial question exists where an appellant sets forth a plausible argument

that the sentence violates a particular provlslon of the Sentencing Code or is contrary to

the fundamental norms underlying the sentencing process. Commonwealth v. Boyer, 856

A.2d 149 (Pa. Super. 2004). Here, no such argument was posited by the Defendant. The

Defendant's mere dissatisfaction with his sentence entitles him to no relief.

      For each of the reasons outlined above, the Defendant's allegations of error are

without merit. Accordingly, the verdict and judgment of sentence should be affirmed.

                                    END OF OPINION




                                            18